Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (as amended, supplemented or otherwise modified
from time to time in accordance with the terms and conditions hereof, this
“Agreement”), dated as of July 9, 2020, by and among the United States
Department of the

Treasury (the “Stockholder”) and YRC Worldwide Inc., a Delaware corporation (the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Stockholder and the Company are parties to that certain Share
Issuance Agreement dated as of June 30, 2020 (the “Purchase Agreement”),
pursuant to which, among other things, the Company granting the Stockholder
certain registration rights with respect to the common stock of the Company, par
value $0.01 per share (“Common Stock”) issued pursuant to the Purchase
Agreement, in book entry form and registered in the name of the Voting Trust
established pursuant to that Voting Trust Agreement dated as of July 9, 2020
(the “Trust Agreement”) by and among the Stockholder, the Company and the
trustee thereunder as set forth in the Purchase Agreement and the Trust
Agreement (the “Treasury Equity”).

 

NOW THEREFORE, the parties hereto agree as follows:

 

 

1.

Registration –

 

(a)

Subject to the terms and conditions of this Agreement, the Company covenants and
agrees that on or before the one year anniversary of the date hereof (the
“Registration Commencement Date”), the Company shall prepare and file with the
U.S. Securities and Exchange Commission (the “SEC”) a shelf registration on an
appropriate form under Rule 415 under the Securities Act of 1933, as amended
(the “Securities Act”) (a “Shelf Registration Statement”) covering the maximum
number of Registrable Securities (or otherwise amend an existing Shelf
Registration Statement filed with the SEC to cover the Registrable Securities)
outstanding at that time, taking into account any limit that the staff of the
SEC imposes on a resale shelf from time to time, and, to the extent the Shelf
Registration Statement has not theretofore been declared effective or is not
automatically effective upon such filing, subject to the other applicable
provisions of this Agreement, the Company shall use reasonable best efforts to
cause such Shelf Registration Statement to be declared or become effective and
to keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities for a period from the date of its initial effectiveness until such
time as there are no Registrable Securities remaining (including by refiling
such Shelf Registration Statement (or a new Shelf Registration Statement) if the
initial Shelf Registration Statement expires). So long as the Company is a
well-known seasoned issuer (as defined in Rule 405 under the Securities Act) at
the time of filing of the Shelf Registration Statement with the SEC, such Shelf
Registration Statement shall be designated by the Company as an automatic Shelf
Registration Statement. Notwithstanding the foregoing, if on the Registration
Commencement Date, the Company is not eligible to file a registration statement
on Form S-3, then the Company shall not be obligated to file a Shelf
Registration Statement unless and until it is so eligible.

 

 



 

 



--------------------------------------------------------------------------------

(b)

If the Stockholder intends to distribute any Registrable Securities by means of
an underwritten offering under such Shelf Registration Statement, it shall
promptly so advise the Company and the Company shall take all reasonable steps
to facilitate such distribution, including the actions required pursuant to
Section 3; provided that the Company shall not be required to facilitate an
underwritten offering of Registrable Securities unless the estimated market
value of Registrable Securities expected to be sold in such offering exceeds

 

$10 million; and provided, further that the Company shall not be required to
facilitate more than two completed underwritten offerings off a Shelf
Registration Statement within any 12- month period or facilitate any
underwritten offerings within a Blackout Period. The lead underwriters in any
distribution of Registrable Securities shall be selected by the Stockholder in
consultation with the Company.

 

(c)

If the Company is not S-3 eligible on the Registration Commencement Date or
loses S-3 eligibility, the Stockholder will be entitled to require that the
Company effect the registration under the Securities Act of all or any portion
of the Registrable

 

Securities (each at “Demand Registration”), and specify the intended method of
disposition thereof, then the Company thereupon shall use its best efforts to
effect, as expeditiously as possible, the registration under the Securities Act
of such Registrable Securities to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered; provided that the Company shall not be obligated to effect more than
three such Demand Registrations in any 12-month period. A Demand Registration
shall not be deemed to have occurred unless the registration statement relating
thereto (a) has become effective under the Securities Act and (b) has remained
effective for a period of at least 180 days (or such shorter period in which all
Registrable Securities of the Stockholder included in such registration have
actually been sold thereunder); provided that such registration statement shall
not be considered a Demand Registration if, after such registration statement
becomes effective, such registration statement is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court.

 

(d)

The Company shall not be required to effect a registration (including a resale
of Registrable Securities from an effective Shelf Registration Statement) or an
underwritten offering pursuant to this Section 1: (i) prior to the Registration
Commencement Date; (ii) with respect to securities that are not Registrable
Securities; or (iii) if the Company has notified Stockholder that in the good
faith judgment of the Company’s Board of Directors, it would be materially
detrimental to the Company or its securityholders for such registration or
underwritten offering to be effected at such time, in which event the Company
shall have the right to defer such registration or offering for a period of not
more than 60 days after

 

receipt of the request of the Stockholder (such period of time, a “Blackout
Period”); provided that such right to delay a registration or underwritten
offering shall be exercised by the Company (x) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights, if any and (y) not
more than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period. The Company shall notify the Stockholder of
the date of any anticipated termination of any such deferral period prior to
such date.

 

(e)

If during any period when an effective Shelf Registration Statement is not
available, the Company proposes to register any of its equity securities, other
than a Shelf

 

 



2

 

 



--------------------------------------------------------------------------------

Registration, a Demand Registration as described above or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to the Stockholder of its intention to
effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and will include in such registration all Registrable
Securities with respect to which the Company has received a written request for
inclusion therein within ten Business Days after the date of the Company’s
notice (a “Piggyback Registration”). If Stockholder has made such a written
request, it may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth Business Day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 1.01(e) prior to the effectiveness
of such registration, whether or not Stockholder has elected to include
Registrable Securities in such registration.

 

(f)

If the Piggyback Registration is proposed to be underwritten, the Company will
so advise Stockholder as a part of the written notice given pursuant to Section
1.01(e). In such event, the right of the Stockholder to registration pursuant to
this Section 1 will be conditioned upon Stockholder’s participation in such
underwriting and the inclusion of Stockholder’s Registrable Securities in the
underwriting if such securities are of

 

the same class of securities as the securities to be offered in the underwritten
offering, and the Stockholder will (together with the Company and any other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company; provided that Stockholder shall
not be required to indemnify any person in connection with any registration. If
Stockholder disapproves of the terms of the underwriting, it may elect to
withdraw therefrom by written notice to the Company and the managing
underwriters.

 

(g)

If either (x) the Company grants “piggyback” registration rights to one or more
third parties to include their securities in an underwritten offering under the
Shelf Registration Statement pursuant to Section 1.01(b) or (y) a Piggyback
Registration under Section 1.01(e) relates to an underwritten offering on behalf
of the Company, and in either case the managing underwriters advise the Company
that in their reasonable opinion the number of securities requested to be
included in such offering exceeds the number which can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company will include in such offering only such
number of securities that in the reasonable opinion of such managing
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first, in
the case of a Piggyback Registration under Section 1.01(e), the securities the
Company proposes to sell, (ii) then the Registrable Securities of the
Stockholder.

 

 

2.Expenses of Registration – All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered pro rata
on the basis of the aggregate offering or sale price of the securities so
registered.

 



3

 

 



--------------------------------------------------------------------------------

3.Obligations of the Company – The Company shall use its reasonable best
efforts, for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to not become an ineligible issuer (as
defined in Rule 405 under the Securities Act) and to remain a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act) if it has such
status on the date hereof or becomes eligible for such status in the future. In
addition, whenever required to effect the registration of any Registrable
Securities or facilitate the distribution of Registrable Securities pursuant to
an effective Shelf Registration Statement or pursuant to a Demand Registration,
the Company shall, as expeditiously as reasonably practicable, as applicable:

 

(a)

Prepare and file with the SEC a prospectus supplement with respect to a proposed
offering of Registrable Securities pursuant to an effective registration
statement, subject to Section 4, keep such registration statement effective and
keep such prospectus supplement current until the securities described therein
are no longer Registrable Securities. The plan of distribution included in such
registration statement shall include, among other things, an underwritten
offering, ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers, block trades, privately negotiated
transactions, the writing or settlement of options or other derivative
transactions and any other method permitted pursuant to applicable law, and any
combination of any such methods of sale.

 

 

(b)

Prepare and file with the SEC such amendments and supplements to the applicable
registration statement and the prospectus or prospectus supplement used in
connection with such registration statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement.

 

 

(c)

Furnish to the Stockholder and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

 

 

(d)

Use its reasonable best efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdictions as shall be reasonably requested by the Stockholder or any
managing underwriter(s), to keep such registration or qualification in effect
for so long as such registration statement remains in effect, and to take any
other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by the
Stockholder; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

 

(e)

Notify the Stockholder at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the applicable prospectus, as then in effect, includes an
untrue statement of a material

 

 



4

 

 



--------------------------------------------------------------------------------

fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.

 

 

(f)

Give written notice to the Stockholder:

 

(i)when any registration statement filed pursuant to Section 1 above or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Securities Exchange Act
of 1934, as

amended (the “Exchange Act”) and when such registration statement or any
post-effective amendment thereto has become effective;

 

(ii)of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

 

(iii)of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement or the initiation of any proceedings for that
purpose;

 

(iv)of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

(v)of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

 

(vi)if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 3(j) cease to be true and
correct.

 

(g)

Use its reasonable best efforts to prevent the issuance or obtain the withdrawal
of any order suspending the effectiveness of any registration statement referred
to in Section 3(vi)(C) at the earliest practicable time.

 

 

(h)

Upon the occurrence of any event contemplated by Section 3(e), 3(f)(v) or
Section 4, promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Stockholder and any
underwriters, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If the Company notifies the Stockholder in accordance with Section
3(f)(v) to suspend the use of the prospectus until the requisite changes to the
prospectus have been made, then the Stockholder and any underwriters shall
suspend use of such prospectus and use their reasonable best

 

efforts to return to the Company all copies of such prospectus (at the Company’s
expense) other than permanent file copies then in the Stockholder’s or
underwriters’ possession. The total number of days that any such suspension may
be in effect in any 12-month period shall

 



5

 

 



--------------------------------------------------------------------------------

not exceed 90 days. The Company shall notify the Stockholder of the date of any
anticipated termination of any such suspension period prior to such date.

 

 

(i)

Use reasonable best efforts to procure the cooperation of the

Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Stockholder or any managing underwriter(s).

 

(j)

If an underwritten offering is requested either in connection with a Demand
Registration or off the Shelf Registration Statement, enter into an underwriting
agreement in customary form, scope and substance and take all such other actions
reasonably requested by the Stockholder in connection therewith or by the
managing underwriter(s), if any, to expedite or facilitate the underwritten
disposition of such Registrable Securities, including (1) making members of
management and executives of the Company available to participate in a
reasonable number of “road shows”, similar sales events and other marketing
activities at reasonable times), (2) making such representations and warranties
to the Stockholder and the managing underwriter(s), if any, with respect to the
business of the Company and its subsidiaries, and the Shelf Registration
Statement, prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in customary form, substance
and scope, and, if true, confirm the same if and when requested, (3) using its
reasonable best efforts to furnish the underwriters with opinions and “10b-5”
letters of counsel to the Company, addressed to the managing underwriter(s), if
any, covering the matters customarily covered in such opinions and letters
requested in underwritten offerings, (4) using its reasonable best efforts to
obtain “cold comfort” letters from the independent certified public accountants
of the Company (and, if necessary, any other independent certified public
accountants of any business acquired by the Company for

 

which financial statements and financial data are included in the Shelf
Registration Statement) who have certified the financial statements included in
such Shelf Registration Statement, addressed to each of the managing
underwriter(s), if any, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters, (5) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures customary in underwritten offerings (provided that
Stockholder shall not be obligated to provide any indemnity), and (6) delivering
such documents and certificates as may be reasonably requested by the
Stockholder, its counsel and the managing underwriter(s), if any, to evidence
the continued validity of the representations and warranties made pursuant to
clause (A) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

 

(k)

Make available for inspection by a representative of the Stockholder, the
managing underwriter(s), if any, and any attorneys or accountants retained by
Stockholder or managing underwriter(s), at the offices where normally kept,
during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company, and cause the officers,
directors and employees of the Company to supply all information in each case
reasonably requested (and of the type customarily provided in connection with
due diligence conducted in connection with a registered public offering of
securities) by any such representative, managing underwriter(s), attorney or
accountant in connection with such Shelf Registration Statement.

 

 



6

 

 



--------------------------------------------------------------------------------

(l)

Use reasonable best efforts to cause all such Registrable Securities to be
listed on each national securities exchange on which similar securities issued
by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such Registrable Securities to be listed on such
securities exchange as Stockholder may designate.

 

 

(m)

If requested by the Stockholder or the managing underwriter(s), if any, promptly
include in a prospectus supplement or amendment such information as the
Stockholder or managing underwriter(s), if any, may reasonably request in order
to permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such amendment as soon as
practicable after the Company has received such request.

 

 

(n)

Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

 

4.Suspension of Sales – Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, Stockholder
shall forthwith discontinue disposition of Registrable Securities until
Stockholder has received copies of a supplemented or amended prospectus or
prospectus supplement, or until Stockholder is advised in writing by the Company
that the use of the prospectus and, if applicable, prospectus supplement may be
resumed, and, if so directed by the Company, Stockholder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in Stockholder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice. The total number of days that any such suspension may
be in effect in any 12- month period shall not exceed 90 days. The Company shall
notify Stockholder prior to the anticipated termination of any such suspension
period of the date of such anticipated termination.

 

5.Termination of Registration Rights – Stockholder’s registration rights as to
any securities held by it shall not be available unless such securities are
Registrable Securities.

 

 

6.

Furnishing Information –

 

(a)

Stockholder shall not use any free writing prospectus (as defined in Rule 405)
in connection with the sale of Registrable Securities without the prior written
consent of the Company.

 

 

(b)

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Section 3 that Stockholder and the underwriters, if any,
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registered offering of their
Registrable Securities.

 

 



7

 

 



--------------------------------------------------------------------------------

 

7.

Indemnification –

 

(a)

The Company agrees to indemnify Stockholder and its officers, directors,
employees, agents, representatives and Affiliates, and each Person, if any, that
controls Stockholder within the meaning of the Securities Act (each, an
“Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto or any documents incorporated therein by reference or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by the
Stockholder (or any amendment or supplement thereto); or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company shall not be liable to such
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon a. an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by the Stockholder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee for
use in connection with such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or b. offers or sales

 

effected by or on behalf of such Indemnitee “by means of” (as defined in Rule
159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company.

 

(b)

If the indemnification provided for in Section 7(a) is unavailable to an
Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, actions, liabilities, costs or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnitee, on the one hand, and the Company, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and of the Indemnitee, on the other hand, shall be determined by reference
to, among other factors, whether the untrue statement of a material fact or
omission to state a material fact relates to information supplied by the Company
or by the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
the Company and the Stockholder agree that it would not be just and equitable if
contribution pursuant to this Section 7(b) were determined

 

 



8

 

 



--------------------------------------------------------------------------------

by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 1. No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 

8.Assignment of Registration Rights – The rights of Stockholder to registration
of Registrable Securities pursuant to Section 1 may be assigned by Stockholder
to a transferee or assignee of Registrable Securities in connection with a
transfer of its Registrable Securities pursuant to the Trust Agreement; provided
that the Registrable Securities so transferred and then held by the transferee
shall be equal to at least 5% of the then-outstanding shares of Common Stock;
provided, further, the transferor shall, within ten days after such transfer,
furnish to the Company written notice of the name and address of such transferee
or assignee and the number and type of Registrable Securities that are being
assigned.

 

9.Clear Market – With respect to any underwritten offering of Registrable
Securities by Stockholder pursuant to this Agreement, the Company agrees not to
effect (other than pursuant to such registration or pursuant to a Special
Registration) any public sale or distribution, or to file any Shelf Registration
Statement (other than such registration or a Special Registration) covering, in
the case of an underwritten offering of Common Stock, any of its equity
securities, or, in each case, any securities convertible into or exchangeable or
exercisable for such securities, during the period not to exceed 90 days
following the effective date of such offering (or such shorter period agreed to
by the underwriters). The Company also agrees to cause such of its directors and
senior executive officers to execute and deliver customary lock- up agreements
in such form and for such time period up to 90 days as may be requested by the
managing underwriter. “Special Registration” means the registration of a. equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or b. shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or Company Subsidiaries or in connection with dividend reinvestment
plans.

 

10.Rule 144 – With a view to making available to Stockholder the benefits of
certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its reasonable best efforts to:

 

(a)

make and keep adequate public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the date hereof;

 

 

(b)

file with the SEC, in a timely manner, all reports and other documents required
of the Company under the Exchange Act;

 

 

(c)

so long as Stockholder owns any Registrable Securities, furnish to Stockholder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act, and of the
Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other

 

 



9

 

 



--------------------------------------------------------------------------------

reports and documents as Stockholder may reasonably request in availing itself
of any rule or regulation of the SEC allowing it to sell any such securities to
the public without registration; provided, however, that the availability of the
foregoing reports on the EDGAR filing system of the SEC will be deemed to
satisfy the foregoing delivery requirements; and

 

(d)

take such further action as Stockholder may reasonably request, all to the
extent required from time to time to enable Stockholder to sell Registrable
Securities without registration under the Securities Act.

 

 

11.Defined Terms – The following terms shall have the following respective
meanings:

 

(a)

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (i) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (ii)
filing a prospectus and/or prospectus supplement in respect of an appropriate
effective registration statement on Form S-3.

 

 

(b)

“Registrable Securities” means (A) the Treasury Equity and (B) any equity
securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause (A) by way of conversion,
exercise or exchange thereof,, or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization, provided that,
in the case of both (A) and (B), such securities will not be Registrable
Securities when (1) they are sold pursuant to an effective registration
statement under the Securities Act, (2) they shall have ceased to be outstanding
or (3) they have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities. No Registrable Securities may be registered under more than one
registration statement at any one time.

 

 

(c)

“Registration Expenses” mean all transfer taxes applicable to the sale of the
Registrable Securities, all expenses incurred by the Company in effecting any
registration pursuant to this Agreement (whether or not any registration or
prospectus becomes effective or final) or otherwise complying with its
obligations under this Agreement, including all registration, filing and listing
fees, printing expenses, fees and disbursements of counsel for

 

the Company, blue sky fees and expenses, expenses incurred in connection with
any “road show”, the reasonable fees and disbursements of Stockholder’s counsel
(if Stockholder is participating in the registered offering), and expenses of
the Company’s independent

accountants in connection with any regular or special reviews or audits incident
to or required by any such registration, but shall not include Selling Expenses.

 

(d)

“Rule 144”, “Rule 159A”, “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

 

 

(e)

“Selling Expenses” mean all discounts and selling commissions applicable to the
sale of Registrable Securities and fees and disbursements of counsel for

 

 



10

 

 



--------------------------------------------------------------------------------

Stockholder (other than the fees and disbursements of Stockholder’s counsel
included in Registration Expenses).

 

(f)

At any time, Stockholder may elect to forfeit its rights set forth in this
Agreement from that date forward; provided, that Stockholder shall nonetheless
be entitled to participate under Section 1(e)-(g) in any Pending Underwritten
Offering to the same extent that Stockholder would have been entitled to if the
Stockholder had not withdrawn; and provided, further, that no such forfeiture
shall terminate Stockholder’s rights or obligations under Section 6 with respect
to any prior registration or Pending Underwritten Offering. “Pending
Underwritten Offering” means, with respect to any Stockholder forfeiting its
rights pursuant to this Section 11(f), any underwritten offering of Registrable
Securities in which Stockholder has advised the Company of its intent to
register its Registrable Securities either pursuant to Section 1 prior to the
date of Stockholder’s forfeiture that has not been withdrawn by Stockholder.

 

 

12.No Inconsistent Agreements. The Company shall not, on or after the date
hereof, enter into any agreement with respect to its securities that may impair
the rights granted to Stockholder under this Agreement or that otherwise
conflicts with the provisions hereof in any manner that may impair the rights
granted to Stockholder under this Agreement. In the event the Company has, prior
to the date hereof, entered into any agreement with respect to its securities
that is inconsistent with the rights granted to Stockholder under this Agreement
(including agreements that are inconsistent with the order of priority
contemplated by Section 1(g)) or that may otherwise conflict with the provisions
hereof, the Company shall use its reasonable best efforts to amend such
agreements to ensure they are consistent with the provisions of this Agreement.
Any transaction entered into by the Company that would reasonably be expected to
require the inclusion in a Shelf Registration Statement or any Company Report
filed with the SEC of any separate financial statements pursuant to Rule 3-05 of
Regulation S-X or pro forma financial statements pursuant to Article 11 of
Regulation S-X shall include provisions requiring the Company’s counterparty to
provide any information necessary to allow the Company to comply with its
obligation hereunder.

 

13.Notices – Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by electronic mail, or sent by
reputable overnight courier service (charges prepaid) to the addresses set forth
below, or at such address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
Notices will be deemed to have been given hereunder if (i) delivered personally,
when delivered at the address specified in this Section 14, (ii) sent by
electronic mail, on the first Business Day after when such electronic mail is
sent to the e-mail address specified in this Section 14, or (iii) sent by
reputable overnight courier service, one day after deposit with such service.

 

if to the Stockholder, to

 

United States Department of the Treasury 1500 Pennsylvania Ave., NW, Washington,
D.C. 20220

Attention: Eric Froman

 



11

 

 



--------------------------------------------------------------------------------

Assistant General Counsel (Banking & Finance) e-mail: Eric.Froman@treasury.gov

 

with a copy to (which shall not constitute notice): Davis Polk & Wardwell LLP

450 Lexington Avenue New York, NY 10017

Attention: Nicholas Kronfeld

e-mail: nicholas.kronfeld@davispolk.com if to the Company, to

YRC Worldwide Inc. 10990 Roe Avenue

Overland Park, Kansas 66211 Attention: Jamie Pierson

e-mail: Jamie.Pierson@yrcw.com

 

with a copy to (which shall not constitute notice): Sullivan & Cromwell LLP

125 Broad Street New York, NY 10004

Attention: H. Rodgin Cohen

Melissa Sawyer

e-mail: Cohenr@sullcrom.com Sawyerm@sullcrom.com

 

 

 

14.Counterparts – This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement. Facsimile
or other electronic counterpart signatures to this Agreement shall be acceptable
and binding.

 

15.Amendments and Waivers – Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by all parties to this Agreement or, in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay on the part of either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law

 

16.Governing Law; Jurisdiction – This Agreement shall be construed in accordance
with federal law. Insofar as there may be no applicable federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflicts of law rules (whether of the
State of New York or any other jurisdiction).

 



12

 

 



--------------------------------------------------------------------------------

The parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in the
United States District Court for the District of Columbia or the United States
Court of Federal Claims, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 14 shall be deemed effective service of
process on such party.

 

17.Remedies – The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party hereto may in its/his sole discretion apply to any court of law or equity
of competent jurisdiction for specific performance or injunctive relief (without
posting a bond or other security) in order to enforce or prevent any violation
of the provisions of this Agreement.

 

18.Entire Agreement – This Agreement, together with the other agreements and
documents referred to herein, constitutes the entire agreement, and supersedes
all prior and contemporaneous agreements and understandings, oral and written,
among the parties with respect to the subject matter hereof.

 

19.Waiver of Jury Trial – EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

.

 



13

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
all as of the day and year first above written.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

By:   /s/ Brent J. McIntosh

 

Name:  Brent J. McIntosh

Title: Undersecretary for International Affairs

          United States Department of the
          Treasury





[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



YRC Worldwide Inc.

 

By:   /s/ Jamie G Pierson

 

Name: Title:



Jamie G. Pierson

Chief Financial Officer



[Signature Page to Registration Rights Agreement]

 

